Campbell J.
Defendants,' who are Highway Commissioners were sued for having “ falsely, wrongfully and maliciously, without any reasonable cause therefor and without the public necessity requiring it” caused a petition to be prepared and presented to them for a public highway over the property of plaintiff, and without reasonable cause or public necessity etc., determined that a highway should be opened and recorded; and that their proceedings were subsequently reversed.
The injury complained of is not a trespass on plaintiff’s lands under void proceedings. For such a trespass some one would be liable, but whether any but the actual trespasser, might depend upon circumstances.
The injury complained of here is althogether incorporeal, and consists in nothing but the wrong which plaintiff supposed himself to have suffered by proceedings which he alleges were carried on to vex him, but which never caused any injury to his freehold, and were reversed without being carried into effect.
The case is entirely without precedent and cannot be maintained on any theory. So long as they do not violate the law, the motives, and discretionary action of these Executive Boards cannot be reviewed collaterally. If, in due form of law, they declare a highway necessary, no Court or jury can declare it unnecessary, unless upon an appeal such revisory power is given. The public interests which they are required to administer cannot be governed by the *142discretion of any one else. And no one can have a cause of action, for any act that is done in pursuance of law. It is only where law is violated that an action will lie, and then it will only lie for some actual injury. And even where an actual wrong is done, it must be a legal wrong and there can usually be no remedy where it would involve the review of discretion which is lawfully vested. There must be what is generally ¡termed an excess of jurisdiction, — an act outside of the limit of the discretion vested by law. Courts have not always agreed in determining when these limits have been exceeded, but the principal is familiar and settled.
In the present case the acts charged were all within the statutory duty of the Board, and purely discretionary. The declaration 'shows, that for all that was done toward declaring and establishing a highway, the plaintiff has already found an adequate remedy by appeal. But as the land was not trespassed upon unlawfully, there has been no actual injury, and none is described or claimed, and of course there can be nothing to warrant an action. The law cannot remedy imaginary or theoretical grievances.
The declaration shows no cause of action, and the judgment was properly rendered against the plaintiff.
Judgment affirmed with costs.
The other Justices concurred.